 In the Matter of THE COLSON CORPORATIONandFEDERAL LABOR UNIONNo. 23859,{ AFL )Case No. 8-R-1960.-Decided April 4, 1946Messrs. Glen O. SmithandReese Dill,of Cleveland, Ohio, for theCompany.Mr. Jesse Gallagher,of Cleveland, Ohio, andMr. Alva Kemp,ofElyria, Ohio, for the Union.Mr. Arnold Ordman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Federal Labor Union No. 23859(AFL), herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Colson Corporation, Elyria, Ohio, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Thomas E. Shroyer, Trial Examiner.The hearing was held at Cleveland, Ohio, on September 27, 1945,and on October 5, 1945.The Company and the Union appeared andparticipated.,All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the hearing, and in its brief, the Companymoved to dismiss the petition.For reasons stated below, this motionis hereby denied.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded full opportunity to file briefs with the Board. Inas-much as the Company's brief adequately discusses the issues, whichwe carefully considered in the recentJonesdLaughlincase,' theCompany's request for oral argument is denied.'Foreman'sAssociation of America was dulyserved with Noticeof Hearing,but failedto appear2Matter of Jones 1 Laughlin Steel Corporation,Vesta-ShannopinCoalDivision,66N. L. R. B. 386.67 N. L. R. B., No. 5.72 THE COLSON CORPORATION73Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Colson Corporation is an Ohio corporation which operates aplant at Elyria. Ohio, where it produces children's vehicles and hos-pital equipment.Its annual volume of business is in excess of$1,000,000.A substantial proportion of its finished products passesin interstate commerce, and a substantial proportion of its raw mate-rials comes to it from points outside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDFederal Labor Union No. 23859 is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipsupervisory employees of the Company .3III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the collectivebargaining representative of certain of its supervisory employees.The contentions of the Company, upon whichitbasesitsmotionto dismiss the petition in this proceeding, are strikinglysimilar tothose of the employer in theJonesebLaughlincase .4Here, as inthat case, the argument was made thatforemen are notemployees within the meaning of the Act, and that therefore theBoard lacks jurisdiction to proceed with a determination of repre-sentatives.This contention had been repeatedly rejected by theBoard 5 and by the courts,6 and was again found to be without meritin theJonesdLaughlincase.Foremen and other supervisoryemployees, when acting in their own interest to better the terms andconditions of their employment, are quite clearly employees.Wefind that the foremen involved in this proceeding are employeeswithin the meaning of Section 2 (3) of the Act.Noting that the Union is affiliated with the parent body of thelabor organization which represents the rank and file employees of!'Although the Union's charter is not clear and does not have any bylaws as yet, theevidence reveals that it has ]united its membership to supervisory employees of manufac-tntiug plants in Elviia OhioAt thetime of the hearing, all of its members were super-visorv emplovees of the Company'See footnote2, supra.'Matter ofSossManufacturing Company, et at.,56 N L R B 348;Matter of PackardMotor Car Company,61 N L R.B 4, and 64 N.L R. B 1212,Matter of The MidlandSteel ProductsCompany.Parish& Bingham Dtvistion,65 N. L R B 997.°Jones & Laughlin Steel Corporation V N L R B,146 F (2d) 833 (C C A 5)N L N B t Skinner ^t Kennedy Stationey Company,113 F (2d) 667 (C C A 8) 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company 7-a matter which we will discuss in Section IV,infra-the Company points out that the rank and file organization has forseveral years past had a contract with the Company in which super-visors were expressly excluded from the bargaining units This con-tract, the Company argues, estops the Union, a sister organization,from seeking to represent the Company's supervisory employees.But most collective bargaining agreements contain a coverage clausewhich enumerates certain classifications of employees as being out-side the scope of the contract unit.And, as theJones ct; Laughlincase indicates, no undertaking can be implied from such exclusionthat the contracting union has agreed not to enroll the exempted,employees in its ranks, or thereafter not to seek to represent them insome other appropriate collective bargaining unit.We find that theagreement between the Company and the rank and file union is not abar to this proceeding.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.9We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IT. THE APPROPRIATE UNITThe Union requests a unit of allproduction foremen 10employedby the Company at its Elyria plant.The Company does not disputethe composition of the unit sought, but opposes the request merely onthe broad ground that no unit of supervisory employeesis appropriate.In support of its position, it argues (1) that it is not ina massproduc-tion industry, and that its foremen are more than mere "traffic cops,"being vested with broad supervisory powers; (2) that the contractualexclusion of supervisory employees from the rankand file unit 11 con-stitute an admission of the inappropriateness of a supervisor's bar-gaining unit; and (3) that inasmuch as the Union is affiliated withthe parent body of the labor organization which represents the rank7 The union which represents the Company's rank and file employeesisFederal LaborUnion No.19343 (AFL).8The pertinentprovision reads as follows:"The Companyrecognizesthe Union as theexclusive collectivebargainingagent uponallmatters...affecting all employees In TheColson Corporation,Elyria plant,with the exceptionof Metal Polishers and Foremen andSupervisors and Clerical help."° The FieldExaminerreported that the Unionsubmitted 17 application cards bearingthe names of 15 employeeslisted on the Company's pay rollof August 8, 1945.There are16 employeesIn the appropriate unit.10 Thiswould excludenon-productionforemen such as those in the production controldepartment,methods department,personnel department, etc.11See Section III,supra. THE COLSON CORPORATION75and file employeesof the Company, the Unionis disqualified as acollective bargaining agent herein.The "tra'ff'ic cop" argumentThe Company at the time of the hearing employed about 500 rankand file workers.There are about 16 production foremen exclusiveof those foremen who are not strictly in production. Supervisionabove the rank of foreman consists of an assistant superintendent,a superintendent, and a factory manager.The Company's plant, cov-eringan area offrom 1 to 2acreswith connected buildings, makes littleuse of conveyors and is in nosense a mapsproduction industry.Fore-men have undisputed authority to hire, promote, discharge, and disci-pline their subordinates.They are largely responsible for time-studywork, job evaluation, departmental layout, quality of work produced,and maintenance of their own departments. In all respects they havebroad powers of supervision.However, in theYoungandGoodrichcases,12 the Board held thatforemen, as"employees,"are entitled underthe Act, like non-supervisory employees, to be placed in some appro-priate bargaining unit; that the particular kind or type of industryin which foremen are employed is immaterial; and that the scope ofthe foremen's authority and responsibilityis relevantonly insofar asitmight affect the grouping of such employees for purposes of collec-tive bargaining.Consequently, we find this argument of the Companyto be without merit.The "admission" argumentAs hereinbefore indicated, the Company contends that the con-tractual exclusion of supervisory employees from the rank and fileunit constitutes an admission of the inappropriateness of a supervisor'sbargaining unit.Although the views of parties regarding the appro-priateness of a unit are entitled to some consideration, they are notcontrolling.We fail to perceive, moreover, why the mere exclusionof supervisors from the coverage of an agreement is tantamount toan admission by the contracting parties that such employees may notcomprise an appropriate unit.The "offaliation" argumentThe sole remaining argument of the Company 13 is that the Unionis not an independent unaffiliated organization, but is in fact affiliatedwith the same labor organization as the union which is presently2 Matter of L. A. YoungSpring&Wire Corporation,65 N. L.R. B. 298 ;Matter of TheB. F. GoodrichCompany,65N. L. R. B. 294.1°Asidefrom other general contentions which we have carefully considered and find tobe without merit. 76DECISIONS OF NATIONAL LABOR RELATIONS BOAPDbargaining for the rank and file employees of the Company,' andtherefore is disqualified as a collective bargaining agent herein.In Section III,supra,we found that foremen are employees withinthe meaning of the Act. The Act guarantees to all employees theright to bargain collectively through representativesof their ownchoosing.In the absence of specific language in the Act, we may notdisqualify a freely-chosen, legitimate labor organization, not com-pany-dominated, as the collective bargaining agent of employees.Nor have we the discretion, frequently ascribed to us under Section 9(b) of the Act, to limit the employees' choice of a legitimate bargain-ing representative.That section merely concerns the question of howemployees are to be grouped, not who is to represent them 15 In theJones d Laughlincase. careful consideration led us to the conclusionthat the Act, as written today, requires that we protect the right ofemployees to bargain collectively through representatives of theirown choosing, not of our choosing.For these reasons, and for otherreasons indicated in theJones cf Laughlindecision, we find no meritin the Company's contention that the Union may not represent thesupervisory employees of the Company.We find that all the production foremen of the Company at itsElyria, Ohio, plant, excluding the assistant superintendent, the super-intendent, and the factory manager, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall 'direct that the question concerning representationwhich has arisen be resolved by an election by secret ballotamong employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article 111, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it ishereby14Both organizations have the same business agent, and they meet in the same unionhall, butnot togetherThe rank and file group is a completely separate body, havingseparate meetings. sepaiate officers, and a sepaiate treasuryBoth unions owe ultimateallegiance to the A F of L15SeeMatter of L A. Young SpringitAire Corporation,supra THE COLSON CORPORATION77DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Colson Cor-poration, Elyria, Ohio, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by FederalLabor Union No. 23859 (AFL), for the purposes of collective bar-gaining.MR.GERARD D.REILLl.dissenting:For the reasons stated in my dissenting opinions inMatter of Pack-ard Motor Car Corporation,61 N. L.R. B. 4, andMatter ofJones dLaughlin Steel Corporation,Vesta-Shannopin Coal Division,66N. L. R. B. 386, I am constrained to dissent from the majority opinionin this case.